FIRST DIVISION
                                BARNES, P. J.,
                            BROWN and HODGES, JJ.

                    NOTICE: Motions for reconsideration must be
                    physically received in our clerk’s office within ten
                    days of the date of decision to be deemed timely filed.
                               https://www.gaappeals.us/rules



                                                                     March 25, 2022




In the Court of Appeals of Georgia
 A22A0497. NEWLIN et al. v. ADAMAR et al.

      BROWN, Judge.

      Orville and Holly Newlin appeal from the trial court’s denial of their petition

to adopt their great-nephew, A. D. They contend that the trial court erred in finding

that it would not be in A. D.’s best interest for the adoption to be granted. For the

reasons explained below, we affirm.

      “[I]n an adoption case, the trial judge sits as both judge and jury[.]” (Citation

and punctuation omitted.) Hooper v. Hedgepath, 340 Ga. App. 163, 165 (796 SE2d

779) (2017). “[T]he trial court has a very broad discretion which will not be

controlled by the appellate courts except in cases of plain abuse. Thus, if there is any

evidence to support the judgment entered in an adoption proceeding, it must be

affirmed by this Court.” (Citation and punctuation omitted.) Price v. Grehofsky, 349
Ga. App. 214, 215 (825 SE2d 594) (2019). On appeal, we construe the evidence to

uphold the trial court’s findings and judgment, but as to questions of law, we apply

a de novo standard of review. Hooper, 340 Ga. App. at 165.

      So viewed, the record shows that A. D. was born to Hayley Adamar and

William Denny in August 2016. After the birth, Adamar and the child lived with

Adamar’s maternal grandmother, who financially supported A. D. Sometime in 2018,

the grandmother kicked Adamar out of the house, and Adamar moved to Texas,

leaving A. D. behind with the grandmother. While Adamar was out-of-state, the

grandmother had multiple strokes. Orville Newlin, the son of the grandmother, and

his wife, Holly, agreed to care for A. D., beginning in August 2018. Adamar returned

from Texas after a month and agreed that the Newlins should be A. D.’s temporary

guardians until Adamar could complete rehabilitation for her methamphetamine

addiction. In October 2018, the Newlins were appointed temporary guardians of A.

D.

      Adamar entered the rehabilitation center, but left after a few days. Shortly after,

the Newlins and Adamar arranged that she would see A. D. every Wednesday.

Adamar and her dad visited with A. D., but at some point the visitations stopped, and

the last time Adamar saw A. D. was December 25, 2018. On the first two Wednesdays

                                           2
of 2019, Adamar informed the Newlins that she was unable to see A. D. On the third

Wednesday, Adamar texted Orville Newlin to visit A. D., but Newlin declined,

explaining that Adamar had contacted them too late in the day for a visit.

      At some point in early 2019, Adamar relapsed and did not attempt to contact

the Newlins to see A. D. until August 2019, when she asked Orville if she could come

over and bring A. D. birthday gifts. The Newlins declined her visit. In February 2020,

Orville Newlin called Adamar to ask her permission to adopt A. D. Adamar asked

that they meet in person to discuss the issue, but they never worked out a time to

meet. Adamar texted Orville in March, April, and May 2020, asking to visit A. D. The

Newlins either declined or did not respond. Shortly before the Newlins filed their

petition, Adamar sent them a letter, detailing her frustration that they had not let her

see A. D. and her intention to gradually re-introduce herself into A. D.’s life and

eventually regain full custody.

      On May 6, 2020, the Newlins filed a petition in the Superior Court of Houston

County for the adoption of A. D., seeking to terminate the parental rights of Adamar

and A. D.’s biological father, William Denny, pursuant to OCGA §§ 19-8-7 and 19-8-

10 (b). Adamar filed a response and a counterclaim for visitation, objecting to the

adoption. Adamar asserted that she intended to “gradually restore her rights as the

                                           3
primary physical custodian and legal custodian of [A. D.]” On April 13, 2021, the

trial court held a hearing on the petition for adoption. The Newlins, Adamar, and

Denny were present and represented by counsel.1

      During the hearing, Adamar testified that she had been sober for nearly two

years, completed her GED, been employed full-time for a year, and remarried. She

testified that she and her husband, who also was employed, had another child and that

the three of them lived in her mother-in-law’s home. Adamar also testified that she

was able to provide for A. D. and that she wanted to “repair the bond with [her

child]”; her ultimate goal was to have custody of A. D., but she recognized it needed

to be a gradual transition for him. After hearing testimony from the Newlins, Adamar,

Adamar’s dad, Adamar’s mother-in-law, and William Denny, the trial court orally

ruled that it was denying the petition because it did not find that the Newlins had

shown by clear and convincing evidence that the adoption would be in the best

interest of A. D.2 The Newlins appeal, contending that the trial court abused its




      1
        Denny did not respond to the petition, but he objected to the adoption during
the hearing.
      2
         The trial court stated that it would rule on Adamar’s counterclaim for
visitation at a later time.

                                         4
discretion in finding that the best interest of A. D. would be served by denying their

petition to adopt.

      Pursuant to OCGA § 19-8-7,

      [a] child may be adopted by a relative who is related by blood or
      marriage to the child as a . . . great aunt, [or] great uncle . . . only if each
      living parent and guardian of such child has voluntarily and in writing
      surrendered to that relative and any spouse of such relative all of his or
      her rights to the child for the purpose of enabling that relative and any
      such spouse to adopt the child.


OCGA § 19-8-7 (a). However,

      [a] surrender of rights of a living parent pursuant to Code Section . . .
      19-8-7 shall not be required as a prerequisite to the granting of a petition
      for adoption . . ., when the court determines by clear and convincing
      evidence that the parent, for a period of one year or longer immediately
      prior to the filing of the petition for adoption, without justifiable cause,
      has significantly failed:
             (1) To communicate or to make a bona fide attempt to
      communicate with that child in a meaningful, supportive, parental
      manner; or
             (2) To provide for the care and support of that child as required
      by law or judicial decree, and the court is of the opinion that the
      adoption is in the best interests of that child, after considering the
      physical, mental, emotional, and moral condition and needs of the child



                                             5
      who is the subject of the proceeding, including the need for a secure and
      stable home.


OCGA § 19-8-10 (b). See also Hooper, 340 Ga. App. at 165-166 (1). “It is the

petitioner’s burden to prove that termination of the parental rights is warranted,

including the lack of justifiable cause. If the petitioner meets that burden of proof,

then the court must also determine whether the proposed adoption is in the best

interest of the child.” (Citation and punctuation omitted.) Steele v. Steele, 346 Ga.

App. 196, 197 (816 SE2d 327) (2018).

      “In considering what is in the best interest of the child, the trial court may

consider the child’s historical relationship with the parent, the child’s relationship

with the third-party custodian, and the child’s special medical, emotional, or

educational needs.” (Citation and punctuation omitted.) Price, 349 Ga. App. at 221

(1) (c). “However, a court is not allowed to terminate a parent’s natural right because

it has determined that the child might have better financial, educational or even moral

advantages elsewhere. Only under compelling circumstances found to exist by clear

and convincing proof may a court sever the parent-child custodial relationship.”

(Citation, punctuation, and emphasis omitted.) In the Interest of Marks, 300 Ga. App.

239, 243 (684 SE2d 364) (2009). “Further, where there is slight evidence indicating

                                          6
the best interest of the child will be served by denying the petition to adopt, the

discretion residing in the trial court will not be held to have been abused.” (Citation

and punctuation omitted.) Price, 349 Ga. App. at 221 (1) (c). Accord Steele, 346 Ga.

App. at 207 (3) (b).

      In its written order, the trial court found that the Newlins had proven by clear

and convincing evidence that William Denny, the biological father, without justifiable

cause significantly failed to communicate or make any bona fide attempt to

communicate with A. D. in a meaningful manner, see OCGA § 19-8-10 (b) (1), and

that Adamar without justifiable cause failed to provide for the care and support of A.

D. See OCGA § 19-8-10 (b) (2). The court found that Adamar had attempted to

communicate with A. D., but that her attempts were “thwarted by [the Newlins].” As

to the best interest of the child, the court found that “[A. D.] has been well cared for

by [the Newlins]; they have provided him with a secure and stable home.” However,

the court also found that Adamar’s personal situation has changed for the better:

“[s]he has been sober for some time, has a full-time job and has obtained her GED[,]

. . . has also married and has another child which she is taking care of in what is

apparently a loving and nurturing environment.” Finally, the trial court noted that “the

biological mother recognized it would not be good for the child if custody were

                                           7
immediately transferred to her . . . [but] that she wants to be reintroduced into the

child’s life over time.” Based on this evidence, the trial court concluded that

terminating Adamar’s parental rights and allowing the adoption would not be in A.

D.’s best interest.

      Having viewed the evidence in the light most favorable to the trial court’s

decision, we find no abuse of discretion. See Price, 349 Ga. App. at 221-222 (1) (c)

(trial court was within its discretion to deny stepmother’s adoption as not in the

child’s best interest, where evidence showed that biological mother had been sober

for years, attained a job, and was a good mother to other children in her care, and that

she was willing to gradually reunite with the child). “[T]he evidence showed that the

child was very likely to have his physical, mental, emotional, and moral needs equally

met in either home. Under these circumstances, the case is controlled by the

fundamental liberty interest of the mother to the care, custody, and management of

her own children.” (Footnote omitted.) McCollum v. Jones, 274 Ga. App. 815, 826

(3) (b) (619 SE2d 313) (2005) (physical precedent only) (where the evidence showed

that the child was likely to have his needs equally met in either home, in that the child

was doing well with the petitioners and the biological mother was properly caring for



                                           8
two other well-adjusted children, the case was controlled by the fundamental liberty

interest of the biological mother).

      Judgment affirmed. Barnes, P. J., and Hodges, J., concur.




                                         9